Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 10/15/2019, in which, claim(s) 1-12 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019, 02,24,2019, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 10/15/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims reciting “executing a fourth/fifth/etc processing by the first, second, third communication apparatuses, the fourth processing being configured to verify validity of, execute, and share a history of a registration transaction that is a series of registration processes in response to the registration request, an acquisition transaction that is a series of acquisition processes in response to the acquisition request, a setting transaction that is a series of setting 
Firstly, it is unclear which apparatus/device is performing which functions.
Secondly, a single apparatus/device cannot performed all of the functions. Likewise, all of the devices cannot performed all of the functions.
Thirdly, if the first apparatus is performing the request, how can it verify its own request?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, 9 and 11 recites the limitation “executing, by the first, second, and third computers, a…” (emphasis added).  There is insufficient antecedent basis for the term “the first/second/third computers” (emphasis added) limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brashers (Pub. No.: US 2018/0082296 A1 - IDS).
Regarding claims 1, 2 and 12, Brashers discloses a non-transitory computer-readable storage medium storing a communication program which causes a plurality of communication apparatuses included in a network to perform processing, the processing comprising:
executing a first processing by a first communication apparatus coupled with a first apparatus possessing data, the first processing being configured for accept, when accepting metadata including attribute information of the data from the first apparatus, a registration request for the metadata Including a transfer attribute for transferring setting authority for a disclosure policy for the data to a second apparatus (initiating sells of good at the seller side, transaction request includes information regarding buyer/sellers and sells data with conditions of sells/transfers included in the metadata and ledgers of the transaction used in validation, registration/buys/sells request are registered in the ledger [Brashers; ¶72-74, 90-94]),
executing a second processing by a second communication apparatus coupled with the second apparatus, the second processing being configured for accept an acquisition request for the registered metadata from the second apparatus, and accept the disclosure policy setting for the metadata acquired by the second apparatus (the buyers accept the terms of transactions, in which the buys information and transfer of sells is registers and stored at the metadata and ledgers [Brashers; ¶72-74, 90-94, 113]),

executing a fourth processing by the first, second, third communication apparatuses, the fourth processing being configured to verify validity of, execute, and share a history of a registration transaction that is a series of registration processes in response to the registration request, an acquisition transaction that is a series of acquisition processes in response to the acquisition request, a setting transaction that is a series of setting processes in response to the disclosure policy setting, and an access transaction that is a series of access processes in response to the access request (various storages from different nodes stores the ledger for each transactions, including verify the transactions and clients are valid [Brashers; ¶39-42], the stored ledgers includes the metadata and all transaction for different goods [Brashers; Fig. 3 and associated text] and such the ledger can be share for billing and verification purposes [Brashers; ¶94], setting policy [Brashers; ¶113]).

Regarding claim 3, Brashers discloses the non-transitory computer-readable storage medium according to claim 2, the processing further comprising:
executing, by the first, second, and third computers, a fifth processing when the first computer accepts the registration request for the metadata including the transfer attribute, the fifth processing being configured to verify the registration transaction (transfer of ownership in the transactions [Brashers; ¶72-74, 90-94, 113]), and


Regarding claim 4, Brashers discloses the non-transitory computer-readable storage medium according to claim 3, wherein:
the detecting of validity of the registration transaction includes verification of identification information of the first apparatus that requests registration, and verification that a setting field of the disclosure policy within the transfer attribute is in an empty state (the fields should be empty until populated, either by the user or systems [Brashers; ¶72-74, 90-94, 113]).

Regarding claim 5, Brashers discloses the non-transitory computer-readable storage medium according to claim 2, wherein:
when the second computer accepts the acquisition request for the metadata, the first, second, and third computers verify the acquisition transaction  (the buyers accept the terms of transactions, in which the buys information and transfer of sells is registers and stored at the metadata and ledgers [Brashers; ¶72-74, 90-94, 113]), and
when the first, second, and third computers detect validity of the acquisition transaction, the second computer executes the acquisition transaction, and an execution history of the acquisition transaction is shared by a distributed ledger included in the first, second, and third communication apparatuses  (various storages from different nodes stores the ledger for each 

Regarding claim 6, Brashers discloses the non-transitory computer-readable storage medium according to claim 5, wherein:
verification of the acquisition transaction includes verification of identification information of the second apparatus that requests to acquire the metadata, and verification of an acquisition right for the metadata (user’s rights and restrictions to the object [Brashers; ¶36, 97]).

Regarding claim 7, Brashers discloses the non-transitory computer-readable storage medium according to claim 2, wherein:
when the second computer accepts the disclosure policy setting, the first, second, and third computers verify the setting transaction, and when the first, second, and third computers detect validity of the setting transaction, the second computer executes the setting transaction, and an execution history of the setting transaction is shared by a distributed ledger included in the first, second, and third communication apparatuses (the ledger for each transactions, including verify the transactions and clients are valid [Brashers; ¶39-42, 72-74], the stored ledgers includes the metadata and all transaction for different goods [Brashers; Fig. 3 and associated text] and such the ledger can be share for billing and verification purposes [Brashers; ¶94], setting policy [Brashers; ¶113]).

claim 8, Brashers discloses the non-transitory computer-readable storage medium according to claim 7, wherein:
verification of the setting transaction includes verification of identification information of the second apparatus that sets the disclosure policy, and verification of an authorized person for the disclosure policy setting (user’s rights and restrictions to the object [Brashers; ¶36, 97]).

Regarding claim 9, Brashers discloses the non-transitory computer-readable storage medium according to claim 2, wherein:
when the third computer accepts the access request for the data, the first, second, and third computers verify the access transaction, and when the first, second, and third computers detect validity of the access transaction, the third computer executes the access transaction, and an execution history of the access transaction is shared by a distributed ledger included in the first, second, and third communication apparatuses (the ledger for each transactions, including verify the transactions and clients are valid [Brashers; ¶39-42, 72-74], the stored ledgers includes the metadata and all transaction for different goods [Brashers; Fig. 3 and associated text] and such the ledger can be share for billing and verification purposes [Brashers; ¶94], setting policy [Brashers; ¶113]).

Regarding claim 10, Brashers discloses the non-transitory computer-readable storage medium according to claim 9, wherein:
verification of the access transaction includes verification of identification information of the third apparatus that requests to access the data, and verification of an access right for the data (user’s rights and restrictions to the object [Brashers; ¶36, 97]).

Regarding claim 11, Brashers discloses the non-transitory computer-readable storage medium according to claim 2, wherein:
the first computer accepts the transfer attributes for transferring a setting authority for the disclosure policy relating to an application programming interface (API) for the data from the first apparatus to the second apparatus, the second computer accepts setting of the API as the disclosure policy from the second apparatus, and the third computer makes the third apparatus access the data, based on the disclosure policy for the API set by the second apparatus (each system have its own API, to show polices and creating/binding [Brashers; Fig. 6-10 and associated texts]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432